ROBERTSON, Judge.
In a previous opinion, this court remanded the cause for more complete findings of fact and conclusions of law on the partition of the real and personal property claimed by the parties Those new findings and conclusions were filed in this court on July 11, 1990, however, through a misunderstanding the matter was thought to be suitably resolved between the parties when such was not the case.
Among other things, the cause was remanded for an explanation of the division of two parcels of real estate. That question is now adequately covered in the new findings and conclusions. In our original opinion, we observed that the trial court has great flexibility in fashioning relief in a partition - proceeding. Cummings v. Anderson (1980), 94 Wash.2d 135, 614 P.2d 1283. The trial court in this case has exercised that flexibility in the new conclusions and findings. Based upon the argument presented in their briefs we now conclude that the new judgment of the trial court should be affirmed.
Judgment affirmed.
BAKER and CHEZEM, JJ., concur.